Exhibit 10.2

FIRST AMENDMENT

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of April 24,
2008, by and between EOP-PENINSULA OFFICE PARK, L.L.C., a Delaware limited
liability company (“Landlord”), and NETSUITE INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A. Landlord and Tenant (as successor to Netsuite, Inc., a California
corporation) are parties to that certain lease dated August 2, 2005 (the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 58,769 rentable square feet (the “Original Premises”)
described as: (i) Suite 100 consisting of approximately 15,747 rentable square
feet located on the first floor of the building; (ii) Suite 110 consisting of
approximately 13,134 rentable square feet located on the first floor of the
building; and (iii) Suite 200 consisting of approximately 29,888 rentable square
feet located on the second floor of the building all located at the building
commonly known as Peninsula Office Park Building 9 located at 2955 Campus Drive,
San Mateo, California (the “Building”).

 

B. The parties wish to expand the Premises (defined in the Lease) to include
additional space, containing approximately 33,954 rentable square feet described
as Suite 400 on the fourth floor of the Building and shown on Exhibit A attached
hereto (the “Expansion Space”), on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Expansion; Expansion Effective Date.

 

  1.01.  Effective as of the Expansion Effective Date (defined in Section 1.02
below), the Premises shall be increased from 58,769 rentable square feet on the
first and second floors to 92,723 rentable square feet on the first, second and
fourth floors by the addition of the Expansion Space, and, from and after the
Expansion Effective Date, the Original Premises and the Expansion Space shall
collectively be deemed the Premises. The term of the Lease for the Expansion
Space (the “Expansion Term”) shall commence on the Expansion Effective Date and,
unless sooner terminated in accordance with the Lease, end on the last day of
the term of the Lease for the Original Premises (which the parties acknowledge
is August 31, 2012, subject to Tenant’s extension rights pursuant to Section 2
of Exhibit F to the Lease and Section 8.03 hereof). From and after the Expansion
Effective Date, the Expansion Space shall be subject to all the terms and
conditions of the Lease except as expressly modified herein, and except that
Tenant shall not be entitled to again receive, with respect to the Expansion
Space, any allowance, free rent or other financial concession first granted with
respect to the Original Premises unless such concession is expressly provided
for herein with respect to the Expansion Space.

 

  1.02. 

As used herein, “Expansion Effective Date” means the date on which Landlord
delivers possession of the Expansion Space to Tenant free from occupancy by any
party; provided, however, that the Expansion Effective Date shall be no earlier
than June 1, 2008. No delay in the Expansion Effective Date shall subject
Landlord to any liability for any loss or damage resulting therefrom. If the
Expansion Effective Date is delayed, the termination date under the Lease shall
not be similarly extended. Notwithstanding the foregoing, if the Expansion
Effective Date has not occurred on or before the Required Delivery Date (defined
below), Tenant, as its sole remedy, may terminate this Amendment as set forth
herein by giving Landlord written notice of termination on or before the date
that is 5 Business Days after the Required Delivery Date. In such event and
except as otherwise explicitly set forth

 

1



--------------------------------------------------------------------------------

 

herein, this Amendment shall be deemed null and void and of no further force or
effect, and the parties hereto otherwise shall have no further responsibilities
or obligations to each other with respect to this Amendment. Notwithstanding the
foregoing, if the Tenant terminates this Amendment in accordance with this
Section 1.02, the parties shall continue to be bound by the following provisions
of this Amendment: Section 8.04 (entitled, “Additional Monument Signage”),
Section 8.06 (entitled, “Logo Signage”) and Section 8.09 (entitled, “Security
Cameras”). The “Required Delivery Date” shall mean September 1, 2008; provided,
however, that Landlord and Tenant acknowledge and agree that the Required
Delivery Date shall be postponed by the number of days the Expansion Effective
Date is delayed due to events of Force Majeure.

 

  1.03.  At any time after the Expansion Effective Date, Landlord may deliver to
Tenant a notice substantially in the form of Exhibit C attached hereto, as a
confirmation of the information set forth therein, which Tenant shall execute
and return to Landlord within five (5) Business Days after receiving it. If
Tenant fails to execute and return (or reasonably object in writing to) such
notice within five (5) Business Days after receiving it, Tenant shall be deemed
to have executed and returned it without exception.

 

2. Base Rent. With respect to the Expansion Space during the Expansion Term, the
schedule of Base Rent shall be as follows:

 

Period During

Expansion Term

   Annual Rate Per Square
Foot    Monthly Base Rent

Expansion Effective Date through last day of 12th full calendar month of
Expansion Term

   $ 54.60    $ 154,490.70

13th through 24th full calendar months of Expansion Term

   $ 56.78    $ 160,659.01

25th through 36th full calendar months of Expansion Term

   $ 59.06    $ 167,110.27

37th through 48th full calendar months of Expansion Term

   $ 61.42    $ 173,787.89

49th full calendar month of Expansion Term through last day of Expansion Term

   $ 63.88    $ 180,748.46

Notwithstanding the foregoing, so long as no Default (defined in 18 of the
Lease) exists, Tenant shall be entitled to an abatement of Base Rent, in the
amount of $154,490.70 per month, for the first two (2) consecutive months of the
Expansion Term (“Expansion Space Abatement Period”).

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended.

 

3. Security Deposit. No security deposit shall be required in connection with
this Amendment.

 

4. Tenant’s Pro Rata Share. With respect to the Expansion Space during the
Expansion Term, Tenant’s Pro Rata Share shall be 27.4791%.

 

5. Expenses and Taxes. With respect to the Expansion Space during the Expansion
Term, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and Taxes in
accordance with the terms of the Lease; provided, however, that, with respect to
the Expansion Space during the Expansion Term, the Base Year for Expenses and
Taxes shall be 2008.

 

2



--------------------------------------------------------------------------------

6. Improvements to Expansion Space.

 

  6.01.  Condition of Expansion Space. Tenant agrees to accept the Expansion
Space “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform or pay for any alterations,
repairs or improvements, except as may be expressly provided otherwise in this
Amendment. Notwithstanding the foregoing, (a) the Expansion Space shall be
delivered in broom-clean condition and (b) except to the extent caused by Tenant
or any Tenant Related Parties (as such term is defined in Section 13 of the
Lease), those portions of the Base Building (as such term is defined in
Section 5 of the Lease) serving the Expansion Space shall be in good, watertight
condition and working order as of the date Landlord delivers possession of the
Expansion Space to Tenant. If the Expansion Space is not in such condition,
Landlord shall be responsible for causing the same to conform to such condition
in accordance with Section 9.02 of the Lease. Notwithstanding the foregoing,
Tenant, and not Landlord, shall be responsible, at Tenant’s cost, for any
repairs and for the correction of any defects or conditions that arise out of or
in connection with the use of the Expansion Space by Tenant, its agents,
employees or contractors for any purpose other than the Permitted Use, the acts
or omissions of Tenant, its agents, employees or contractors (whether pursuant
to the terms hereof or pursuant to the Lease), any repairs, alterations,
additions or improvements performed by or on behalf of Tenant (whether pursuant
to the terms hereof or pursuant to the Lease), and any design or configuration
of the Expansion Space created by or for Tenant which specifically results in
such defect in the Base Building serving the Expansion Space.

 

  6.02.  Compliance with Laws; Use. Tenant’s use of the Expansion Space shall be
subject to the first 6 sentences of Section 5 of the Lease. Solely in relation
to the Expansion Space, the remaining portion of Section 5 shall be of no force
or effect and the following provisions shall govern:

(a) Hazardous Materials. Notwithstanding the provisions of Section 5 of the
Lease, Landlord shall cause the removal, remediation or clean up of
(1) Hazardous Materials which are existing in the Expansion Space in violation
of Laws on the date Landlord delivered to Tenant possession of the Expansion
Space, (2) asbestos or asbestos containing material which exists in the
Expansion Space on or before the date Landlord delivered to Tenant possession of
the Expansion Space, solely to the extent that clean up, removal or remediation
of such materials is necessitated by the construction of the Tenant Improvement
Work (as defined in Exhibit B attached hereto), (3) lead or lead containing
material which exists in the Expansion Space on or before the date Landlord
delivered to Tenant possession of the Expansion Space, solely to the extent that
clean up, removal or remediation of such materials is necessitated by the
construction of the Tenant Improvement Work (as defined in Exhibit B attached
hereto) and/or (4) except to the extent caused by or released by Tenant, any of
Tenant’s agents, invitees, employees, contractors and/or any Tenant Related
Party, Hazardous Materials which first come to be present in, on or under the
Building after the date Landlord delivered possession of the Expansion Space to
Tenant and such presence is a violation of Laws. Tenant agrees to promptly
notify Landlord if Tenant becomes aware of any circumstance which requires
Landlord’s performance pursuant to Sections 6.02(a) (1), (2), (3) or (4) above,
and Landlord’s obligation for such performance shall only commence after
receiving such notice. Landlord represents, to its knowledge based solely upon
(x) that certain Phase I Environmental Site Assessment prepared by EMG dated
January 22, 2007, (y) that certain Bulk Asbestos Analysis – PLM (Project No. EO
18571) prepared by Micro Analytical Laboratories, Inc. dated February 19, 2008,
and (z) the current actual knowledge of Kathleen Byrne (Leasing Director – San
Francisco Region), that the Expansion Space is free of Hazardous Materials in
amounts and conditions which are in violation of applicable Laws. To the extent
that such

 

3



--------------------------------------------------------------------------------

representation is inaccurate, Tenant’s sole remedy shall be to enforce its
rights under this Section 6.02(a) to cause Landlord to remove, remediate and/or
clean-up such Hazardous Materials, and to the extent applicable, Tenant shall be
permitted to exercise its rights pursuant to Section 6.03 below. Anything herein
to the contrary notwithstanding, (i) all costs incurred by Landlord pursuant to
Sections 6.02(a) (1), (2) and (3) above shall be borne by Landlord and no
portion thereof shall be passed through to Tenant or considered to be included
in the definition of Expenses; and (ii) all costs incurred by Landlord pursuant
to Section 6.02(a)(4) above shall be included in the definition of Expenses only
to the extent expressly permitted pursuant to Section 2 of Exhibit B to the
Lease.

(b) Americans with Disabilities Act. Notwithstanding any provision of Section 5
of the Lease to the contrary, Tenant’s obligation to comply with all Laws
related to the Expansion Space shall include, without limitation, the correction
of any violations in the Expansion Space of any provision of the Americans with
Disabilities Act, whether existing on the date hereof or thereafter.
Notwithstanding the foregoing provisions of this Section 6.02(b), any provision
set for in Section 5 of the Lease, or any other provision set forth in
Section 6.02(c) herein below to the contrary, to the extent that a change to the
Common Areas (including, without limitation, those portions of the Base Building
therein) becomes required under the Americans with Disabilities Act as a result
of Tenant’s use of the Expansion Space (other than for the Permitted Use), the
condition, configuration or occupancy of the Expansion Space, or Alterations or
improvements in the Expansion Space, then either (1) to the extent such change
becomes required as a result of the Tenant Improvement Work (as defined in
Exhibit B attached hereto), then Landlord, at its option, shall either cause
such change to be made or reimburse the Tenant for the reasonable cost thereof,
or (2) to the extent such change becomes required but not as a result of the
Tenant Improvement Work (as defined in Exhibit B attached hereto), then Tenant,
at Landlord’s option, shall either cause such change to be made or reimburse the
Landlord for the reasonable cost thereof. Any costs incurred by Landlord
pursuant to (and not directly reimbursed by Tenant to the extent required by)
this Section 6.02(b) shall be included in the Expenses only to the extent
expressly permitted pursuant to Section 2 of Exhibit B to the Lease; provided,
however, that, solely for purposes of calculating Tenant’s Pro Rata Share of
Expenses for the Expansion Space, any references in Sections 2.01(i), 2.02(h)
and 2.02(r) thereof to “the date of this Lease” shall be interpreted to mean
“the Expansion Effective Date”.

(c) Laws in General.

(1) Expansion Space. Except as otherwise set forth in Section 6.02(b) above with
respect to issues arising out of the American with Disabilities Act (which
section shall specifically govern such issues) or as set forth in
Section 6.02(a) above with respect to issues relating to Hazardous Materials
(which section shall specifically govern such issues), notwithstanding any
provision in Section 5 of the Lease to the contrary, Landlord, at its sole cost
and expense (except as set forth herein below), shall be responsible for
correcting any violations of applicable Laws with respect to the Expansion Space
solely to the extent (x) such violations exist in the Expansion Space prior to
the Expansion Effective Date or (y) such violation exists as a result of a
change in Law (or interpretation thereof) after the Expansion Effective Date
which necessitates a modification to the Base Building components located within
the Expansion Space. Notwithstanding the foregoing sentence, with respect to the
Expansion Space, Tenant shall cause: (a) the correction of any violation of Law
as a result of any changes in Law (or the interpretation thereof) after the
Expansion Effective Date which necessitates a modification to non-Base Building
components of the Expansion Space, (b) compliance which is required as a result
of the specific nature of Tenant’s use of or business in the Expansion Space;
(c) compliance which is required as a result of the acts or omissions of Tenant,
its agents, employees or

 

4



--------------------------------------------------------------------------------

contractors whether pursuant to the terms hereof or the Lease; (d) compliance
which is required as a result of the Tenant’s arrangement of any furniture,
equipment or other property in the Expansion Space; or (e) compliance which is
required as a result of any repairs, alterations, additions or improvements in
the Expansion Space which are performed by or on behalf of Tenant. Any costs
incurred by Landlord pursuant to this Section 6.02(c)(1)) shall be included in
the definition of Expenses only to the extent expressly permitted pursuant to
Section 2 of Exhibit B to the Lease; provided, however, that, solely for
purposes of calculating Tenant’s Pro Rata Share of Expenses for the Expansion
Space, any references in Sections 2.01(i), 2.02(h) and 2.02(r) thereof to “the
date of this Lease” shall be interpreted to mean “the Expansion Effective Date”.

(2) Common Areas. Except as otherwise set forth in Section 6.02(b) above with
respect to issues arising out of the American with Disabilities Act (which
section shall specifically govern such issues) or as set forth in
Section 6.02(a) above with respect to issues relating to Hazardous Materials
(which section shall specifically govern such issues), notwithstanding any
provision in Section 5 of the Lease to the contrary (a) Landlord, at its sole
cost and expense (except as set forth herein below), shall be responsible for
correcting any violations of applicable Laws with respect to the Common Areas
(including, without limitation those portions of the Base Building therein) to
the extent (i) such violations exist in the Common Areas prior to the Expansion
Effective Date, (ii) the correction of such violations is required as a result
of the Tenant Improvement Work (defined in Exhibit B hereto), or (iii) the
correction of such violations is required on a Building-wide basis by applicable
Law and not required as a result of (1) the specific nature of the Tenant’s use
of the Expansion Space (other than the Permitted Use) or (2) an Alteration or
improvement in the Expansion Space which is performed by or on behalf of Tenant
(other than the Tenant Improvement Work defined in Exhibit B hereto); provided,
however, that (b) with respect to the Common Areas (including, without
limitation those portions of the Base Building therein), Tenant shall cause (or,
at Landlord’s option, Tenant shall reimburse Landlord for the reasonable cost of
causing): (i) compliance which is required as a result of the specific nature of
Tenant’s use of or business in the Expansion Space (other than the Permitted
Use); (ii) compliance which is required as a result of the acts or omissions of
Tenant, its agents, employees or contractors whether pursuant to the terms
hereof or the Lease (other than the mere act of making repairs, alterations,
additions or improvements and applying for permits for the same, which actions
shall be governed by subsection (iv) below); (iii) compliance which is required
as a result of the Tenant’s arrangement of any furniture, equipment or other
property in the Expansion Space; or (iv) compliance which is required as a
result of an Alteration or improvement in the Expansion Space performed by or on
behalf of Tenant (other than the Tenant Improvement Work defined in Exhibit B
hereto). Any costs incurred by Landlord pursuant to (and not directly reimbursed
by Tenant to the extent required by) this Section 6.02(c)(2)) shall be included
in the definition of Expenses only to the extent expressly permitted pursuant to
Section 2 of Exhibit B to the Lease; provided, however, that, solely for
purposes of calculating Tenant’s Pro Rata Share of Expenses for the Expansion
Space, any references in Sections 2.01(i), 2.02(h) and 2.02(r) thereof to “the
date of this Lease” shall be interpreted to mean “the Expansion Effective Date”.

(d) General Issues. As used herein, any reference to (1) a violation of Law
“being triggered by” or “as a result of” some improvement or alteration,
(2) compliance with Law “being required by” or “as a result of” some improvement
or alteration, and/or (3) language of similar phrasing shall include, without
limitation, the mere act of making such improvement or alteration and/or the
mere act of applying for a permit in connection

 

5



--------------------------------------------------------------------------------

therewith, without qualification as to the type of work to be performed or the
timing of such work except as explicitly set forth herein. Notwithstanding the
foregoing, Landlord shall have the right to contest any alleged violation in
good faith, including, without limitation, the right to apply for and obtain a
waiver or deferment of compliance, the right to assert any and all defenses
allowed by Law and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by Law. Landlord shall make reasonable efforts to
minimize any impact on Tenant in connection with any such appeal by Landlord.
Landlord, after the exhaustion of any and all rights to appeal or contest, will
make all repairs, additions, alterations or improvements (or reimburse Tenant
the reasonable cost thereof as stated above) necessary to comply with the terms
of any final order or judgment.

 

  6.03.  Remedies. Tenant hereby acknowledges and agrees that (a) the Landlord’s
failure to deliver the Expansion Space in the condition contemplated by the
provisions of Section 6.01 above and/or (b) the Landlord’s performance of its
obligations under Section 6.02 above after June 1, 2008 shall not delay the
Expansion Effective Date; provided, however, that (1) the foregoing shall not
diminish Landlord’s obligations to address any such deficiencies or perform such
obligations in the manner required by Sections 6.01 and/or 6.02 above subsequent
to the Expansion Effective Date and (2) to the extent Landlord is required to
correct such deficiencies or perform such obligations pursuant to Sections 6.01
and/or 6.02 above and the correction of such deficiencies or the performance of
such obligations delays the Tenant’s substantial completion of the Tenant
Improvement Work, Tenant shall be entitled to a day-for-day abatement of Base
Rent for the Expansion Space (commencing after the Expansion Space Abatement
Period) for a period of time equal to the period of time beginning on the date
Tenant delivers written notice to Landlord of such deficiency or required
performance and ending on the date such deficiency is corrected or performance
is completed.

 

  6.04.  Responsibility for Improvements to Expansion Space. Tenant shall be
entitled to perform improvements to the Expansion Space, and to receive an
allowance from Landlord for such improvements, in accordance with the Tenant
Work Letter attached hereto as Exhibit B.

 

7. Early Access to Expansion Space. Tenant shall not be permitted to take
possession of the Expansion Space before the Expansion Effective Date.

 

8. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  8.01. 

Excess Allowance/Expansion Space FF&E. Notwithstanding any provision herein or
in the Tenant Work Letter to the contrary, but subject to the Allowance Deadline
(as defined in the Tenant Work Letter), to the extent that there is remaining
Tenant Improvement Allowance (as defined in the Tenant Work Letter) after the
Tenant Improvement Work (as defined in the Tenant Work Letter) has been
completed (the “Excess TI Allowance”), Landlord shall reimburse Tenant, up to
the Excess TI Allowance amount, for the cost of (a) general office equipment
(such as a facsimile machine or a copy machine), the installation cost of
telephone and computer cabling in the Premises, the purchase and installation
costs of furniture, cabling, voice/data infrastructure and systems, but
expressly excluding any leased equipment or other leasing costs associated
therewith, (collectively, the “Expansion Space FF&E”) to be located at all times
at the Premises and for use by Tenant in the Premises and/or (b) the
fabrication, construction and/or installation of the Additional Monument Sign
(as defined in Section 8.04 below). Such reimbursement shall be made by Landlord
upon 30 days written invoice to Landlord, which invoice shall be supported by
Tenant’s paid receipts and/or invoices for such items. Landlord’s payment of
such amounts shall not be deemed

 

6



--------------------------------------------------------------------------------

 

Landlord’s approval or acceptance of the work furnished or materials supplied as
described in Tenant’s payment request. Tenant hereby acknowledges and agrees
that the Expansion Space FF&E shall expressly exclude office supplies
(including, without limitation, letterhead and business cards). Tenant shall
maintain and repair the Expansion Space FF&E in good and working order and shall
insure the Expansion Space FF&E to the same extent Tenant is required to insure
Tenant’s Property pursuant to the terms of the Lease. In the event that the
Lease is terminated prior to the scheduled Termination Date, Tenant shall pay to
Landlord the unamortized portion of the Excess TI Allowance contributed towards
the Expansion Space FF&E (no later than the termination date of the Lease) and
the Expansion Space FF&E shall be subject to the removal and restoration
provisions set forth in Sections 8 and 25 of the Lease. In the event that the
Lease is not terminated prior to the scheduled Termination Date, the Expansion
Space FF&E shall be subject to the removal and restoration provisions set forth
in Sections 8 and 25 of the Lease.

 

 

8.02. 

Right of First Refusal. The first sentence of subsection A of Section 3 (Right
of First Refusal) of Exhibit F to the Lease is hereby amended and restated to
read in full as follows: “Tenant shall have the one time right of first refusal
(each a “Right of First Refusal” and, collectively, the “Rights of First
Refusal”) with respect to each available portion of the approximately 33,954
rentable square feet of space located on the 3rd floor of the Building, each as
shown on the demising plan attached as Exhibit F to this Amendment (each such
portion, a “Refusal Space” and collectively, the “Refusal Spaces”).”
Additionally, subsection E of Section 3 (Subordination) of Exhibit F to the
Lease is hereby deleted and shall be of no further force or effect.

 

  8.03.  Renewal Option. The Renewal Option set forth in Section 2 of Exhibit F
to the Lease shall apply to the Premises (including, without limitation, the
Expansion Space) under the same terms and conditions set forth therein.

 

  8.04.  Additional Monument Signage.

(a) Tenant, provided Tenant is not in Default and obtains all necessary building
permits and zoning and regulatory approvals, shall have the right to construct a
monument sign for purposes of identifying Tenant as an occupant of the Building
(the “Additional Monument Sign”), which Additional Monument Sign shall be
located on the Property in the location identified on Exhibit E hereto. Within a
reasonable time after the mutual execution and delivery of this Amendment,
Tenant shall submit detailed drawings of its proposed Additional Monument Sign
to Landlord for its review and approval, which approval shall not be
unreasonably withheld or delayed. Such drawings shall include, without
limitation, detailed information concerning the size, material, shape, color,
lettering, type and manner of illumination, if any, and method of installation
of the proposed Additional Monument Sign. Landlord and Tenant and their
respective architects shall work together in good faith to agree upon a final
design for the Additional Monument Sign. Notwithstanding the foregoing, (i) the
Additional Monument Sign shall be no larger in height than 5’7”, no longer in
length than 7’4”, no wider in width than 9”, and with a black surrounding band
of a width no greater than 15”, (ii) the Additional Monument Sign shall contain
the address of the Building, (iii) the Additional Monument Sign shall be
constructed in a style similar to the existing Building monument sign and those
of the project commonly known as the Peninsula Office Park, currently owned by
the Landlord and/or its affiliates and (iv) until Tenant’s rights to the
Additional Monument Sign expire or terminate in accordance with the terms
hereof, Landlord shall not grant to any other person or entity a right to
include such person’s or entity’s name, information or logo on the Additional
Monument Sign. Notwithstanding clause (iv) immediately above, Tenant shall
include Landlord’s name and logo (or that of any one of its affiliates or
subsidiaries) on the Additional Monument Sign at Landlord’s request, and upon
delivery within 5 business days after request thereof of the design and
specifications of Landlord’s signage; provided, in no event shall the space
devoted to such Landlord’s signage exceed ten percent (10%) of the total square
footage of such portion of the

 

7



--------------------------------------------------------------------------------

Additional Monument Sign devoted to signage (excluding any pedestal, for
example). Tenant hereby acknowledges and agrees that the rights granted to
Tenant pursuant to this Section (and any approval given by Landlord pursuant to
this Section) shall not be deemed to constitute a representation and/or warranty
by Landlord that the installation or construction contemplated hereby is
permitted by applicable Law.

(b) Tenant shall be solely responsible for all costs in connection with the
Additional Monument Sign, including, without limitation, all costs of obtaining
permits and zoning and regulatory approvals and all costs of design,
construction, installation, supervision and wiring. Prior to commencing any work
in connection with the installation of the Additional Monument Sign, Tenant
shall furnish to Landlord for its approval copies of all plans and
specifications for the installation and wiring of the Additional Monument Sign;
names and addresses of contractors; copies of contracts; necessary permits and
evidence of contractor’s and subcontractor’s insurance in an amount reasonably
satisfactory to Landlord. Additionally, upon completion of construction, Tenant
shall submit to Landlord “as-built” plans for the Additional Monument Sign (if
there have been changes from the plans previously approved by Landlord),
completion affidavits and full and final waivers of lien. Except to the extent
caused by the gross negligence or willful misconduct of Landlord or its agents,
contractors or employees (but subject to Sections 15 and 20 of the Lease)
(i) Tenant shall be solely responsible for any damage to the Additional Monument
Sign and any damage that the Additional Monument Sign or its installation may
cause to the Property or any other property of Landlord or any third party, and
(ii) Tenant will indemnify Landlord against any cost or liability of any kind
relating to the Additional Monument Sign which arises during the Lease Term (as
the same may be extended).

(c) Except to the extent caused by the gross negligence or willful misconduct of
Landlord or its agents, contractors or employees (but subject to Sections 15 and
20 of the Lease), Tenant shall be responsible for maintaining the Additional
Monument Sign in a first class manner and for all costs of repairing the
Additional Monument Sign, including, without limitation, all cost of repairing
or replacing any damaged portions of the Additional Monument Sign and the cost
of replacing any lightbulbs, florescent or neon tubes or other illumination
device. All such work shall be performed with reasonable prior notice to
Landlord by contractors that meet the criteria set forth in this Section 8.04
above with respect to the installation of the Additional Monument Sign,
including, without limitation, the prior approval of Landlord, which approval
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing, if
Tenant fails to repair or maintain the Additional Monument Sign within 30 days
written notice from Landlord to Tenant, Landlord shall have the right to
maintain the Additional Monument Sign with contractors selected by Landlord and
to bill Tenant for the cost thereof as Additional Rent.

(d) Tenant’s rights to (and obligations with respect to) the Additional Monument
Sign shall terminate and Landlord shall have the right to remove the Additional
Monument Sign (or Tenant’s name there from) at Landlord’s sole cost and expense
(1) upon expiration or earlier termination of the Lease, and (2) if, at any time
during the Term (or renewal thereof), Tenant (i) assigns the Lease (other than
in connection with a Permitted Transfer), (ii) sublets 50% or more of the
Premises (other than in connection with a Permitted Transfer), (iii) ceases to
occupy 50% or more of the Premises, or (iv) Defaults under any term or condition
of the Lease and such Default is not cured for a period in excess of 90 days
(provided that the foregoing in no event shall be construed to be an extension
of any cure period available to Tenant as provided in the Lease).

(e) As of the date the Additional Monument Sign is fully constructed, if ever,
the Tenant’s right to display its name on the existing Building monument sign
(as further described in Section 4 of Exhibit F to the Lease, entitled “Interior
and Monument Signage”) shall be of no further force or effect, and Tenant shall
remove its signage installed on the existing Building monument sign and repair
any damage caused by such removal.

 

8



--------------------------------------------------------------------------------

  8.05.  Compliance with Law. Without limiting Tenant’s obligations under the
Lease (and notwithstanding Landlord’s obligations under Section 5 of the Lease,
as amended), if, as a result of Tenant’s performance of any Alteration, Landlord
becomes required under Law to perform any inspection or give any notice relating
to the Premises or such Alteration, or to ensure that such Alteration is
performed in any particular manner, Tenant shall comply with such requirement on
Landlord’s behalf and promptly thereafter provide Landlord with reasonable
documentation of such compliance. The foregoing provisions of this Section 8.05
shall not apply to the Original Premises, and the Original Premises shall be
governed in such matters by the terms of the Lease.

 

  8.06.  Logo Signage.

(a) Tenant, provided Tenant is not in Default and obtains all necessary building
permits and zoning and regulatory approvals, shall have the right to attach one
logo sign identifying Tenant (the “Logo Sign”) on the exterior of the Building’s
main entrance just above the currently located “2955” numbers, the exact
dimensions thereof to be approved by Landlord in its reasonable judgment. Within
a reasonable time after the mutual execution and delivery of this Amendment,
Tenant shall submit detailed drawings of its proposed Logo Sign to Landlord for
its review and approval, which approval shall not be unreasonably withheld or
delayed. Such drawings shall include, without limitation, detailed information
concerning the size, material, shape, color, lettering, type and manner of
illumination, if any, and method of installation of the proposed Logo Sign.
Landlord and Tenant and their respective architects shall work together in good
faith to agree upon final specifications for the Logo Sign. Tenant hereby
acknowledges and agrees that the rights granted to Tenant pursuant to this
Section (and any approval given by Landlord pursuant to this Section) shall not
be deemed to constitute a representation and/or warranty by Landlord that the
installation or construction contemplated hereby is permitted by applicable Law.

(b) Tenant shall be solely responsible for all costs in connection with the Logo
Sign, including, without limitation, all costs of obtaining permits and zoning
and regulatory approvals and all costs of design, construction, installation,
supervision and wiring. Prior to commencing any work in connection with the
installation of the Logo Sign, Tenant shall furnish to Landlord for its approval
copies of all plans and specifications for the installation and wiring of the
Logo Sign; names and addresses of contractors; copies of contracts; necessary
permits and evidence of contractor’s and subcontractor’s insurance in an amount
reasonably satisfactory to Landlord. Except to the extent caused by the
negligence or willful misconduct of Landlord or its agents, contractors or
employees (but subject to Sections 15 and 20 of the Lease) (i) Tenant shall be
solely responsible for any damage to the Logo Sign and any damage that the Logo
Sign or its installation may cause to the Building, the Property, or any other
property of Landlord or any third party, and (ii) Tenant will indemnify Landlord
against any cost or liability of any kind relating to the Logo Sign.

(c) Except to the extent caused by the gross negligence or willful misconduct of
Landlord or its agents, contractors or employees (but subject to Sections 15 and
20 of the Lease), Tenant shall be responsible for maintaining the Logo Sign in a
first class manner and for all costs of repairing the Logo Sign, including,
without limitation, all cost of repairing or replacing any damaged portions of
the Logo Sign and the cost of replacing any lightbulbs, florescent or neon tubes
or other illumination device. All such work shall be performed with reasonable
prior notice to Landlord by contractors that meet the criteria set forth in this
Section 8.06 above with respect to the installation of the Logo Sign, including,
without limitation, the prior approval of Landlord, which approval shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, if Tenant fails
to repair or maintain the Logo Sign within 30 days written notice from Landlord
to Tenant, Landlord shall have the right to maintain the Logo Sign with
contractors selected by Landlord and to bill Tenant for the cost thereof as
Additional Rent.

 

9



--------------------------------------------------------------------------------

(d) Tenant, upon the expiration date or sooner termination of the Lease, shall
remove the Logo Sign and restore any damage to the Building and Property at
Tenant’s expense. Such removal and restoration work shall be performed by
contractors that meet the criteria set forth in this Section 8.06 above with
respect to the installation of the Logo Sign, including, without limitation, the
prior approval of Landlord, which approval shall not be unreasonably withheld or
delayed. In addition, Tenant’s right to the Logo Sign shall terminate and
Landlord shall have the right to remove the Logo Sign at Tenant’s sole cost and
expense, if, at any time during the Term (or renewal thereof), Tenant
(1) assigns the Lease (other than in connection with a Permitted Transfer),
(2) sublets 50% or more of the Premises (other than in connection with a
Permitted Transfer), (3) ceases to occupy 50% or more of the Premises, or
(4) Defaults under any term or condition of the Lease and such Default is not
cured for a period in excess of 90 days (provided that the foregoing in no event
shall be construed to be an extension of any cure period available to Tenant as
provided in the Lease). Notwithstanding the foregoing, Landlord shall have the
right to perform any removal or restoration work with contractors selected by
Landlord and to bill Tenant for the cost thereof as Additional Rent.

 

  8.07.  Parking. Effective as of the Expansion Effective Date, reference to
“194 non- reserved parking spaces” in Section 1 of Exhibit G to the Lease is
hereby amended and restated as “306 non-reserved parking spaces”.

 

  8.08.  Permitted Use. Notwithstanding anything to the contrary contained in
the Lease, no portion of the Premises shall be used for any of the following
uses: any pornographic or obscene purposes, any commercial sex establishment,
any pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities, or sexual conduct or any other use that, as of the time of the
execution hereof, has or could reasonably be expected to have a material adverse
effect on the Property or its use, operation or value.

 

  8.09.  Security Cameras.

(a) Tenant shall have the right to lease space in the Common Areas of the
Building for the purpose of installing (in accordance with Section 9.03 of the
Lease, as amended), operating and maintaining thirteen (13) security cameras
(the “Security Cameras”). The Security Cameras shall be located at entrances to
the Premises and/or in stairwell corridors (in each case, a “Camera Location”
and collectively, the “Camera Locations”), as more fully shown on Exhibit D
attached hereto. The area leased to Tenant for each Camera Location shall not
exceed 4 square feet of wall or ceiling space. Landlord reserves the right to
cause the Tenant to relocate the Camera Locations as reasonably necessary.
Notwithstanding the foregoing, Tenant’s right to install the Security Cameras
shall be subject to the approval rights of Landlord and Landlord’s architect
and/or engineer with respect to the plans and specifications of the Security
Cameras, the size of the Security Cameras, the manner in which the Security
Cameras are attached to the Building and the manner in which any cables are run
to and from the Security Cameras. The cable between a Security Camera and
Tenant’s suite, and any other cable connected to the Security Cameras (the
“Security Camera Cable”) must be tagged with a label showing Tenant’s name,
phone number and suite number. The Security Cameras, the Security Camera Cable,
and all related equipment shall be referred to herein as the “Security
Equipment”. The precise specifications and a general description of the Security
Equipment along with all documents Landlord reasonably requires to review the
installation of the Security Equipment (the “Security Equipment Plans and
Specifications”) shall be submitted to Landlord for Landlord’s written approval
no later than 5 Business Days before Tenant

 

10



--------------------------------------------------------------------------------

commences installation of the Security Equipment. Tenant shall be solely
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing the Security
Equipment. Tenant shall notify Landlord upon completion of the installation of
the Security Equipment. If Landlord determines that the Security Equipment does
not comply with the approved Security Equipment Plans and Specifications, that
the Building has been damaged during installation of the Security Equipment or
that the installation was defective, Landlord shall notify Tenant of any
noncompliance or detected problems and Tenant immediately shall cure the
defects. If the Tenant fails to immediately cure the defects, Tenant shall pay
to Landlord upon demand the cost, as reasonably determined by Landlord, of
correcting any defects and repairing any damage to the Building caused by such
installation. It is further understood and agreed that the installation,
maintenance, operation and removal of the Security Equipment are not permitted
to damage the Building, or interfere with the use of the Building by Landlord or
any other occupant of the Building. Tenant agrees to be responsible for any
damage caused to any part of the Building as a result of the installation,
maintenance, operation and removal of the Security Equipment. Tenant hereby
acknowledges and agrees that the rights granted to Tenant pursuant to this
Section (and any approval given by Landlord pursuant to this Section) shall not
be deemed to constitute a representation and/or warranty by Landlord that the
installation or construction contemplated hereby is permitted by applicable Law.
Landlord and Tenant acknowledge that Tenant previously installed four (4) of the
permitted thirteen (13) Security Cameras (and the Security Equipment related
thereto) in the Building, and Tenant shall repair, maintain and operate such
Security Cameras in accordance with the terms of this Section 8.09.

(b) Tenant, at its sole cost and expense, and at its sole risk, shall install,
operate and maintain the Security Equipment in a good and workmanlike manner, in
satisfactory condition as to appearance and safety in Landlord’s sole discretion
and in compliance with all Laws. The Landlord and its agents assume no
responsibility for the licensing, operation and/or maintenance of the Security
Equipment. Neither Landlord nor its agents shall be liable to Tenant for any
stoppages or shortages of electrical power furnished to the Security Equipment
because of any act, omission or requirement of the public utility serving the
Building, or the act or omission of any other tenant, invitee or licensee or
their respective agents, employees or contractors, or for any other cause beyond
the reasonable control of Landlord, and Tenant shall not be entitled to any
rental abatement for any such stoppage or shortage of electrical power. The
Security Equipment shall remain the personal property of Tenant, and shall be
removed by Tenant at its own expense at the expiration or earlier termination of
the Lease (as amended) or Tenant’s right to possession hereunder.

(c) Tenant must provide Landlord with prior written notice of any installation,
removal or repair of the Security Equipment and shall coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the Building. If necessary,
Tenant, at its sole cost and expense, shall retain any contractor having a then
existing warranty in effect on that portion of the Building to perform such
work, or, at Tenant’s option, to perform such work in conjunction with Tenant’s
contractor. If Landlord contemplates repairs or maintenance that could affect
Tenant’s Security Equipment, Landlord shall formally notify Tenant at least 30
days in advance (except in cases of an emergency) prior to the commencement of
such contemplated work in order to allow Tenant to make other arrangements for
such security.

(d) Tenant, at Tenant’s sole cost and expense and upon Landlord’s prior
approval, shall install at each of the Camera Locations signage (“Security
Signage”) which contains the following: “Security Camera Monitored Solely by
Netsuite, Inc.” Landlord shall have no obligation to monitor Tenant’s Security
Cameras. Tenant hereby waives any and all claims against Landlord for any
damages arising from Tenant’s exercise of its rights under this Section.

 

11



--------------------------------------------------------------------------------

Furthermore, Tenant agrees to indemnify, defend and hold Landlord and the
Landlord Related Parties harmless from and against any and all damages, losses,
claims, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ and other professional fees), actions or causes of action,
or judgments arising in any manner from Tenant’s installation, operation, use
and maintenance of the Security Equipment and the Camera Locations.

(e) If Tenant defaults under any of the terms and conditions of this Section or
the Lease (as amended), and Tenant fails to cure said default within any
applicable cure period, Landlord shall be permitted to exercise all remedies
provided under the terms of the Lease (as amended), including removing all or
any of the Security Equipment, and restoring the Building to the condition that
existed prior to the installation of the Security Equipment. If Landlord removes
the Security Equipment as a result of an uncured default, Tenant shall be liable
for all costs and expenses Landlord incurs in removing the Security Equipment
and repairing any damage to the Building caused by the installation, operation
or maintenance of the Security Equipment.

 

 

8.10. 

Supplemental HVAC Units. Subject to the terms of this Section 8.10, Tenant shall
be permitted to use the three supplemental HVAC units (the “Supplemental HVAC
Units”) that currently exist in the Expansion Space. Such use shall be at
Tenant’s sole risk, cost and expense, and Landlord shall have no responsibility
with respect to Tenant’s use of the Supplemental HVAC Units. The Supplemental
HVAC Units are connected to the Building’s condenser water loop, and Tenant
shall not be entitled to use more than its proportionate share of the Building’s
excess water condenser capacity. Any change in the Supplemental HVAC Units,
including any change in the size or design of a Supplemental HVAC unit, the
manner in which a Supplemental HVAC Unit will be vented and access outside air,
if applicable, or the manner in which Tenant connects to Landlord’s condenser
water loop, including, without limitation, the routing of any water lines, shall
be subject to Landlord’s prior reasonable written approval. Tenant shall be
responsible, at its cost, for maintaining and repairing the Supplemental HVAC
Units (and the condenser water loop on the 4th floor of the Building) to the
reasonable satisfaction of Landlord and the cost of maintaining a submeter for
the Supplemental HVAC units to measure electricity consumed in connection with
the Supplemental HVAC units, as well as the cost of all such electricity that is
consumed in connection therewith. Tenant shall not be entitled to remove the
Supplemental HVAC Units from the Expansion Space without Landlord’s prior
approval, which may be withheld, granted or conditioned in Landlord’s sole and
absolute discretion.

 

9. Miscellaneous.

 

  9.01.  This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.

 

  9.02.  Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  9.03.  In the case of any inconsistency between the provisions of the Lease
and this Amendment, the provisions of this Amendment shall govern and control.

 

  9.04.  Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

12



--------------------------------------------------------------------------------

  9.05.  The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  9.06.  Tenant hereby represents to Landlord that Tenant has dealt with Ben
Paul of NAI BT Commercial in connection with this Amendment. Tenant agrees to
indemnify and hold Landlord, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such agents harmless from all claims of
any other brokers claiming to have represented Tenant in connection with this
Amendment. Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this Amendment. Landlord agrees to indemnify and hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment. Equity Office Properties
Management Corp. (“EOPMC”) is an affiliate of Landlord and represents only the
Landlord in this transaction. Any assistance rendered by any agent or employee
of EOPMC in connection with this Amendment or any subsequent amendment or
modification hereto has been or will be made as an accommodation to Tenant
solely in furtherance of consummating the transaction on behalf of Landlord, and
not as agent for Tenant.

 

  9.07.  Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver it on behalf of the party hereto for which
such signatory is acting.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD: EOP-PENINSULA OFFICE PARK, L.L.C.,
a Delaware limited liability company By:   /s/ Kenneth J. Churich Name:  
Kenneth J. Churich Title:   Senior Vice President – Leasing

 

TENANT: NETSUITE INC., a Delaware corporation By:   /s/ James McGeever Name:  
James McGeever Title:   Chief Financial Officer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF EXPANSION SPACE

 

1



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

Capitalized terms used but not defined herein shall have the meanings given in
the amendment (the “Agreement”) to which this Exhibit B (this “Tenant Work
Letter”) is attached. As used herein, “Premises” shall mean the Expansion Space.
Tenant accepts the Premises subject to the terms of Section 6.01 of the
Agreement. This Tenant Work Letter sets forth the obligations of Landlord and
Tenant relating to the design, permitting and construction of the tenant
improvements in the Premises. All improvements described in this Tenant Work
Letter to be constructed in and upon the Premises by Tenant shall be referred to
herein as the “Tenant Improvements”. The construction of the Tenant
Improvements, together with any related work in the Premises (including any
demolition of existing leasehold improvements) that is necessary to construct
the Tenant Improvements, shall be referred to herein as the “Tenant Improvement
Work”.

SECTION 1

TENANT IMPROVEMENT ALLOWANCE

1.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of
$15.00 per rentable square foot of the Premises to be applied toward the Tenant
Improvement Allowance Items (defined in Section 1.2 below). In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Tenant Improvement Allowance.
Notwithstanding anything herein to the contrary, if Tenant fails to use the
entire Tenant Improvement Allowance by the date that is 12 months after the
Expansion Effective Date (the “Allowance Deadline”), the unused amount shall
revert to Landlord and Tenant shall have no further rights with respect thereto.

1.2 Disbursement of the Tenant Improvement Allowance.

1.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

(a) the fees of the Architect (defined in Section 2.1 below) and the Engineers
(defined in Section 2.1 below);

(b) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work;

(c) the cost of performing the Tenant Improvement Work, including after hours
charges, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors’ fees and general conditions;

(d) the cost of any change to the base, shell or core of the Premises or
Building required by the Plans (including if such change is due to the fact that
such work is prepared on an unoccupied basis), including all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;

(e) the cost of any change to the Plans or Tenant Improvements required by
applicable Laws;

(f) the Coordination Fee (defined in Section 3.2.2 below); and

(g) sales and use taxes.

 

2



--------------------------------------------------------------------------------

1.2.2 Disbursement of Tenant Improvement Allowance. Subject to the provisions of
this Tenant Work Letter, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items and shall authorize
the release of monies for Tenant’s benefit as follows:

1.2.2.1 Monthly Disbursements. On or before the first day of each calendar month
during the performance of the Tenant Improvement Work, Tenant shall deliver to
Landlord: (i) a request for payment of the Contractor (defined in Section 3.1
below), approved in writing by Tenant, in AIA G-702/G-703 format or another
format reasonably requested by Landlord, showing the schedule of values, by
trade, of percentage of completion of the Tenant Improvement Work, detailing the
portion of the work completed and the portion not completed; (ii) invoices from
all of Tenant’s Agents (defined in Section 3.1.2 below) for labor rendered and
materials delivered to the Premises; (iii) executed conditional mechanic’s lien
releases from all of Tenant’s Agents (along with unconditional mechanic’s lien
releases with respect to payments made pursuant to Tenant’s prior submission
hereunder) which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of California Civil Code Section 3262(d); and (iv) all
other information reasonably requested by Landlord. Within 30 days after receipt
of all of the foregoing, Landlord shall deliver a check to Tenant, made jointly
payable to the Contractor and Tenant, in the amount of the lesser of (a) the
amount requested by Tenant pursuant to the preceding sentence, less a
10% retention (the aggregate amount of such retentions to be known as the “Final
Retention”), or (b) the amount of any remaining portion of the Tenant
Improvement Allowance (not including the Final Retention), provided that
Landlord does not reasonably dispute any request for payment based on any
failure of the work to comply with the Approved Construction Drawings (defined
in Section 2.4 below) or otherwise to be of the required quality, or for any
other reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as described
in Tenant’s payment request.

1.2.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention, payable jointly to Tenant and the Contractor,
shall be delivered by Landlord to Tenant following the latest to occur of
(a) the completion of the Tenant Improvement Work; (b) Tenant’s delivery to
Landlord of (i) properly executed mechanic’s lien releases in compliance with
both California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), (ii) a certificate from the Architect, in a form reasonably
acceptable to Landlord, certifying that the Tenant Improvements have been
substantially completed, and (iii) evidence that all required governmental
approvals required for Tenant to legally occupy the Premises have been obtained;
(c) Tenant’s performance of its obligations under clause (i) of the third
sentence of Section 3.3 below; or (d) Tenant’s compliance with Landlord’s
standard “close-out” requirements regarding city approvals, closeout tasks, the
general contractor, financial close-out matters, and tenant vendors.

SECTION 2

PLANS

2.1 Selection of Architect/Plans. Tenant shall retain the architect/space
planner designated by Landlord (the “Architect”) and the engineering consultants
designated by Landlord (the “Engineers”) to prepare all architectural plans for
the Premises and all engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises. The plans and drawings to be prepared by the Architect and the
Engineers hereunder shall be referred to herein collectively as the “Plans.” All
Plans shall (a) comply with the drawing format and specifications required by
Landlord, (b) be consistent with Landlord’s then current requirements for
avoiding aesthetic, engineering or other conflicts with the design and function
of the balance of the Building, and (c) otherwise be subject to Landlord’s
approval, which shall not be unreasonably withheld. Tenant shall cause the
Architect to verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base Building plans, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Plans and
approval of the Approved Construction Drawings (defined in Section 2.3 below)
shall be for its sole benefit and shall not create or imply any obligation on
the part of Landlord to review the same for Tenant’s benefit, whether with
respect to quality, design, compliance with Law or any other matter.
Accordingly, notwithstanding any review of the Plans

 

3



--------------------------------------------------------------------------------

by Landlord or any of its space planners, architects, engineers or other
consultants, and notwithstanding any advice or assistance that may be rendered
to Tenant by Landlord or any such consultant, Landlord shall not be liable for
any error or omission in the Plans or have any other liability relating thereto.
Without limiting the foregoing, Tenant shall be responsible for ensuring
(x) that all elements of the design of the Plans comply with applicable Law and
are otherwise suitable for Tenant’s use of the Premises, and (y) that no Tenant
Improvement impairs any Building system or Landlord’s ability to perform its
obligations under the Lease, and Landlord’s approval of the Construction
Drawings (defined in Section 2.3 below) shall not relieve Tenant from such
responsibility.

2.2 Space Plan. Tenant shall cause the Architect to prepare the Space Plan for
the Tenant Improvements, including a layout and designation of all offices,
rooms and other partitioning, and equipment to be contained in the Premises,
together with their intended use (the “Space Plan”), and shall deliver four (4)
copies of the Space Plan, signed by Tenant, to Landlord for its approval.
Landlord shall provide Tenant with written notice approving or reasonably
disapproving the Space Plan within 10 business days after the later of
Landlord’s receipt thereof or the mutual execution and delivery of the
Agreement. If Landlord disapproves the Space Plan, Landlord’s notice of
disapproval shall describe with reasonable specificity the basis for such
disapproval and the changes that would be necessary to resolve Landlord’s
objections. If Landlord disapproves the Space Plan, Tenant shall cause the Space
Plan to be modified and resubmitted to Landlord for its approval. Such procedure
shall be repeated as necessary until Landlord has approved the Space Plan. At
Landlord’s option, before submitting the Construction Drawings, Tenant shall
supply Landlord with intermediate stages of the Plans. Landlord and Tenant
acknowledge that, as of the date of mutual execution and delivery of the
Agreement, Tenant has previously delivered to Landlord, and Landlord has
approved, the Space Plan dated February 14, 2008 prepared by Brereton
Architects, as required under this Section 2.2.

2.3 Construction Drawings. After Landlord approves the Space Plan, Tenant shall
cause the Architect and the Engineers to complete the architectural, engineering
and final architectural working drawings for the Tenant Improvements in a form
that is sufficient to enable subcontractors to bid on the work and to obtain all
applicable permits (collectively, the “Construction Drawings”), and shall
deliver four (4) copies of the Construction Drawings, signed by Tenant, to
Landlord for its approval, which approval shall not be unreasonably withheld
provided the Construction Drawing are materially consistent with the approved
Space Plans and otherwise comply with the terms of Section 2.1 hereof.
Notwithstanding the foregoing, at Tenant’s option, the Construction Drawings may
be prepared in two phases (first the architectural drawings, then engineering
drawings consistent with the previously provided architectural drawings),
provided that each phase shall be subject to Landlord’s approval. Landlord shall
provide Tenant with written notice approving or reasonably disapproving the
Construction Drawings (or the applicable component thereof) within 15 business
days after the later of Landlord’s receipt thereof or the mutual execution and
delivery of the Agreement. If Landlord disapproves the Construction Drawings (or
any component thereof), Landlord’s notice of disapproval shall describe with
reasonable specificity the basis for such disapproval and the changes that would
be necessary to resolve Landlord’s objections. If Landlord disapproves the
Construction Drawings (or any component thereof), Tenant shall cause the
Construction Drawings to be modified and resubmitted to Landlord for its
approval. Such procedure shall be repeated as necessary until Landlord has
approved the Construction Drawings (or the applicable component thereof). Tenant
shall not commence construction of the Tenant Improvements until after the
Construction Drawings are approved by Landlord. No revision may be made to the
approved Construction Drawings (the “Approved Construction Drawings”) without
Landlord’s prior written consent, which shall not be unreasonably withheld.

2.4 Permits. Tenant shall submit the Approved Construction Drawings to the
appropriate municipal authorities and otherwise apply for and obtain from such
authorities all applicable building permits necessary to allow the Contractor to
commence and complete the performance of the Tenant Improvement Work (the
“Permits”). Tenant shall coordinate with Landlord in order to allow Landlord, at
its option, to take part in all phases of the permitting process and shall
supply Landlord, as soon as possible, with all plan check numbers and dates of
submittal. Notwithstanding anything to the contrary in this Section 2.4, Tenant,
and not Landlord or its consultants, shall be responsible for obtaining any
Permit or certificate of occupancy; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any Permit or
certificate of occupancy. Tenant shall not commence construction until all
Permits are obtained.

 

4



--------------------------------------------------------------------------------

SECTION 3

CONSTRUCTION OF THE TENANT IMPROVEMENTS

3.1 Selection of Contractors.

3.1.1 The Contractor. Tenant shall retain a general contractor (the
“Contractor”) to perform the Tenant Improvement Work. The Contractor shall be
selected by Tenant, by written notice to Landlord, from a list of general
contractors provided by Landlord or, at Landlord’s option, from a list of
general contractors provided by Tenant and approved in writing by Landlord. For
purposes of this Section 3.1.1, Landlord’s approval of a proposed general
contractor shall not be considered unreasonably withheld if such general
contractor (a) does not have trade references reasonably acceptable to Landlord,
(b) does not maintain insurance as required under the terms of the Lease,
(c) cannot be bonded for the work in an amount equal to 150% of the Final Costs
(defined in Section 3.2.1 below), (d) does not provide current financial
statements reasonably acceptable to Landlord, or (e) is not licensed as a
contractor in the state/municipality in which the Premises is located. Tenant
acknowledges that the foregoing is not an exclusive list of the reasons why
Landlord may reasonably disapprove a proposed general contractor. Anything
herein to the contrary notwithstanding, Landlord hereby approves of the
following contractors as potential general contractors: (i) Novo Construction,
Inc., a California corporation, (ii) McLarney Construction, Inc., a California
corporation, and (iii) Donnelly Kerley Builders, Inc., a California corporation.

3.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen and suppliers
used by Tenant (together with the Contractor) shall be referred to herein
collectively as “Tenant’s Agents”. Landlord shall have the right to approve or
disapprove any of the subcontractors that shall perform services for the Tenant
in relation to the Base Building, such approval not to be unreasonably withheld,
conditioned or delayed.

3.2 Construction.

3.2.1 Construction Contract; Final Costs. Tenant shall not enter into a
construction contract with the Contractor (the “Contract”) unless it complies
with Section 3.2.3 below, and following execution of the same, Tenant shall
promptly deliver a copy of such Contract to Landlord. Before commencing
construction of the Tenant Improvement Work, Tenant shall deliver to Landlord a
detailed breakdown of the schedule of values, by trade, of the final costs that
will be or have been incurred, as set forth more particularly in Section 1.2.1
above, in connection with the performance of the Tenant Improvement Work and
that form the basis for the amount of the Contract (the “Final Costs”). Tenant
shall be responsible for all costs associated with the Tenant Improvement Work,
including the costs of the Tenant Improvement Allowance Items, to the extent the
same exceed the aggregate amount that Landlord is required to disburse for such
purpose pursuant to this Tenant Work Letter.

 

5



--------------------------------------------------------------------------------

3.2.2 Landlord’s General Conditions for Tenant Improvement Work. The Tenant
Improvement Work shall be performed in a good and workmanlike manner and in
strict accordance with the Approved Construction Drawings. Tenant shall cause
Tenant’s Agents to submit to Landlord schedules of all work relating to the
Tenant Improvement Work, whereupon Landlord, within five (5) business days,
shall inform Tenant’s Agents of any necessary changes thereto, and Tenant shall
cause Tenant’s Agents to adhere to such corrected schedule. Tenant shall abide
by all rules established by Landlord relating to the performance of the Tenant
Improvement Work, including rules relating to the use of freight, loading dock
and service elevators; any required shutdown of utilities (including lifesafety
systems); storage of materials; and coordination of work with other tenants’
contractors. In consideration of Landlord’s coordination of the performance of
the Tenant Improvement Work, Tenant shall pay Landlord a fee (the “Coordination
Fee”) in an amount equal to 3% of the sum of the Final Costs (as the same may be
increased hereunder) plus any other amounts expended by Tenant in performing the
Tenant Improvement Work.

3.2.3 Warranty of Contractor. Tenant shall cause the Contractor to agree to be
responsible for (a) the repair, replacement and/or removal, without additional
charge, of any portion of the Tenant Improvements that is or becomes defective,
in workmanship, materials or otherwise, on or before the date occurring one (1)
year after the later to occur of (i) completion of the Tenant Improvements, or
(ii) the Expansion Effective Date; and (b) the repair of any damage to the
Building and/or Common Areas resulting from such repair, replacement and/or
removal. Such agreement shall be expressly set forth in the Contract and, by its
terms, shall inure to the benefit of both Landlord and Tenant as their
respective interests may appear, and shall be enforceable by either Landlord or
Tenant. Upon Landlord’s request, Tenant shall provide Landlord with any
assignment or other assurance that may be necessary to enable Landlord to
enforce such agreement directly against the Contractor.

3.2.4 Insurance Requirements. The Tenant Improvements shall be subject to the
insurance provisions set forth in Sections 9.03 and 14 of the Lease.

3.2.5 Compliance. Subject to Sections 6.01 and 8.05 of the Agreement, the Tenant
Improvement Work shall comply in all respects with (i) all applicable Laws;
(ii) all applicable standards of the American Insurance Association (formerly,
the National Board of Fire Underwriters) and the National Electrical Code; and
(iii) all applicable building material manufacturer’s specifications. Without
limiting the foregoing, if, as a result of Tenant’s performance of the Tenant
Improvement Work, Landlord becomes required under applicable Law to perform any
inspection or give any notice relating to the Premises or the Tenant Improvement
Work, or to ensure that the Tenant Improvement Work is performed in any
particular manner, Tenant shall comply with such requirement on Landlord’s
behalf and promptly thereafter provide Landlord with reasonable documentation of
such compliance.

3.2.6 Inspection by Landlord. Notwithstanding anything to the contrary in the
Lease, Landlord, at any time and without notice to Tenant, may enter the
Premises to inspect the Tenant Improvement Work. Neither Landlord’s performance
of such inspection nor its failure to perform such inspection shall result in a
waiver of any of Landlord’s rights hereunder or be deemed to imply Landlord’s
approval of the Tenant Improvement Work. If, by written notice to Tenant,
Landlord reasonably identifies any defect in the Tenant Improvement Work, Tenant
shall promptly cause the Contractor to correct such defect at no expense to
Landlord. Notwithstanding anything else herein to the contrary, if a defect in
the Tenant Improvement Work so identified by Landlord might adversely affect any
system or structural component of the Building, the curtain wall or exterior
appearance of the Building, or any other tenant’s use of the Building, or might
give rise to liability on the part of Landlord to any third party, then
(a) Landlord, at Tenant’s expense, may take such action (including suspension of
construction of the Tenant Improvements) as Landlord reasonably deems necessary
to correct such defect, and (b) until such defect is corrected, Landlord shall
have no obligation to disburse any portion of the Tenant Improvement Allowance.

3.2.7 Meetings. Commencing upon the execution of the Agreement, Tenant shall
hold weekly meetings with the Architect and the Contractor regarding the
progress of the preparation of Plans, the obtaining of the Permits, and the
performance of the Tenant Improvement Work. Such meetings shall be held at the
Original Premises and at a reasonable

 

6



--------------------------------------------------------------------------------

time of which Tenant shall provide Landlord with at least three (3) business
days’ prior written notice. Landlord shall have the right to attend such
meetings, and, upon Landlord’s request, Tenant shall cause Tenant’s Agents to
attend such meetings. Tenant shall cause minutes of such meetings to be prepared
and copies thereof to be delivered promptly to Landlord. One such meeting per
month shall include a review of the Contractor’s current request for payment.

3.3 Tenant’s Covenants. Within 10 days after completing the Tenant Improvements,
Tenant shall cause a Notice of Completion to be recorded in the office of the
Recorder of the county in which the Building is located, in accordance with
California Civil Code Section 3093 or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation. If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant’s agent for
such purpose, at Tenant’s expense. Within 30 days after completing the Tenant
Improvements, (a) Tenant shall cause the Architect and the Contractor to
(i) update the Approved Construction Drawings as necessary to reflect all
changes made to the Approved Construction Drawings during the course of
construction, (ii) certify to the best of their knowledge that the updated
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (iii) deliver to Landlord two (2) CD ROMS of
such updated drawings in accordance with Landlord’s CAD Format Requirements
(defined below); and (b) Tenant shall deliver to Landlord copies of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises. For purposes hereof,
“Landlord’s CAD Format Requirements” shall mean (w) the version is no later than
current Autodesk version of AutoCAD plus the most recent release version,
(x) files must be unlocked and fully accessible (no “cad-lock”, read-only,
password protected or “signature” files), (y) files must be in “.dwg” format,
and (z) if the data was electronically in a non-Autodesk product, then files
must be converted into “‘dwg” files when given to Landlord.

SECTION 4

MISCELLANEOUS

4.1 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if Tenant defaults under the Lease or this Tenant Work
Letter at any time before the Tenant Improvement Work is completed and fails to
cure such default within the applicable cure period, if any, then (i) in
addition to all other remedies Landlord has under the Lease or at law, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or cause the Contractor to cease performance of the
Tenant Improvement Work until such default is cured, and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
excused until such time as such default is cured pursuant to the terms of the
Lease. Tenant shall be responsible for any delay in the completion of the Tenant
Improvement Work caused by such work stoppage or such inaction by Landlord.

4.2 Application. This Exhibit shall not apply to any space other than the
Premises as defined herein.

 

7



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF LEASE TERM DATES

                                                 , 2008

To: _______________________________

_______________________________

_______________________________

_______________________________

 

Re:   First Amendment (the “Amendment”), dated ___________________, 2008, to a
lease agreement dated August 2, 3005,
between EOP-PENINSULA OFFICE PARK, L.L.C., a Delaware limited liability company
(“Landlord”), and
NETSUITE, INC., a Delaware corporation (Tenant”), concerning Suite 400 on the
Fourth floor of the building
located at 2955 Campus Drive, San Mateo, California (the “Expansion Space”).  

Lease ID: _____________________________

 

Business Unit Number: __________________

Dear __________________________:

In accordance with the Lease, Tenant accepts possession of the Expansion Space
and confirms that (a) the Expansion Effective Date is ________________, 20____,
and (b) the expiration date of the Lease is August 31, 2012.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 1.03 of the
Amendment, if Tenant fails to execute and return (or reasonably object in
writing to) this letter within five (5) days after receiving it, Tenant shall be
deemed to have executed and returned it without exception.

 

“Landlord”:

EOP-PENINSULA OFFICE PARK,

L.L.C., a Delaware limited liability

company

By:     Name:     Title:    

Agreed and Accepted as of________ , 2008.

“Tenant”:

 

NETSUITE INC., a Delaware corporation By:     Name:     Title:    

 

8



--------------------------------------------------------------------------------

EXHIBIT D

CAMERA LOCATIONS

 

1



--------------------------------------------------------------------------------

EXHIBIT E

ADDITIONAL MONUMENT SIGN LOCATION

 

1



--------------------------------------------------------------------------------

EXHIBIT F

REFUSAL SPACE

 

1